DETAILED ACTION
The following is a Notice of Allowability in response to the Examiner’s Amendment per telephonic interviews with Benjamin Wigger (Reg. No. 67,302) on 17 May 2022, 18 May 2022 and 21 May 2022.  Claims 1-4 were cancelled in a preliminary amendment filed on 22 April 2021.  Claims 5, 6, 10, 12, 13 and 17 have been amended.  Claims 8 and 15 have been cancelled.  Claims 5-7, 9-14 and 16-19 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Benjamin Wigger (Reg. No. 67,302) on 17 May 2022, 18 May 2022 and 21 May 2022.

The application has been amended as follows: 


Claims
5. 	(Currently Amended)  A method, comprising:
executing, by a control module configured as a parent to a plurality of child control modules arranged child control modules executes a as the control module, the executing comprising:
determining an aggregate energy generation value of a plurality of sites associated with the plurality of child control modules;
determining an aggregate energy storage value indicating an amount of stored energy at the plurality of sites;
determining an aggregate load value indicating an amount of energy utilized at the plurality of sites; [[and]]
determining based upon the aggregate energy generation value, the aggregate energy storage value, and the aggregate load value, whether to cause the one or more devices to provide energy to one or more of the plurality of sites; and
causing the one or more devices to provide energy to one or more of the plurality of sites based on the aggregate energy generation value, the aggregate energy storage value and the aggregate load value.

6.	(Currently Amended)  The method of claim 5, wherein the determining whether to provide the energy comprises:
determining, by the control module, 

7. 	(Previously Presented)  The method of claim 6, wherein:
the determining whether to provide the energy further comprises determining an energy need amount based upon a difference between the net flow of energy and the threshold amount; and
the executing further comprises providing a threshold amount of energy from the one or more devices of the site to the one or more of the plurality of sites.

8.	(Canceled)  

9.	(Previously Presented)  The method of claim 5, wherein the control module is also configured as a child of a parent control module. 

10.	(Currently Amended)  The method of claim 5, wherein photovoltaic devices generate at least a portion of a total amount of [[the]] energy by at least one 

11.	(Previously Presented)  The method of claim 5, wherein the control module is in wireless communication with the plurality of sites.
12.	(Currently Amended)  A non-transitory computer readable storage medium storing instructions that, when executed by one or more processors of a computing device, cause a control module of the computing device to:
execute an optimization scheme logic to control one or more devices at a site associated with the control module arranged in a hierarchy and wherein each of the plurality of child control modules executes a same optimization scheme logic as the control module, the executing comprising:
determining an aggregate energy generation value of a plurality of sites associated with the plurality of child control modules;
determining an aggregate energy storage value indicating an amount of stored energy at the plurality of sites;
determining an aggregate load value indicating an amount of energy utilized at the plurality of sites; [[and]]
determining based upon the aggregate energy generation value, the aggregate energy storage value, and the aggregate load value, whether to cause the one or more devices to provide energy to one or more of the plurality of sites; and
causing the one or more devices to provide energy to one or more of the plurality of sites based on the aggregate energy generation value, the aggregate energy storage value and the aggregate load value.

13.	(Currently Amended)  The non-transitory computer readable storage medium of claim 12, wherein the determining whether to provide the energy comprises:
determining, by the control module, 

14. 	(Previously Presented)  The non-transitory computer readable storage medium of claim 13, wherein:
the determining whether to provide the energy further comprises determining an energy need amount based upon a difference between the net flow of energy and the threshold amount; and
the executing further comprises providing a threshold amount of energy from the one or more devices of the site to the one or more of the plurality of sites.

15.	(Canceled)  

16.	(Previously Presented)  The non-transitory computer readable storage medium of claim 12, wherein the control module is also configured as a child of a parent control module. 

17.	(Currently Amended)  The non-transitory computer readable storage medium of claim 12, wherein photovoltaic devices generate at least a portion of a total amount of [[the]] energy by at least one 
18.	(Previously Presented)  The non-transitory computer readable storage medium of claim 12, wherein the control module is in wireless communication with the plurality of sites.

19.	(Previously Presented)  The non-transitory computer readable storage medium of claim 12, wherein the energy goal is based at least in part on a price associated with taking energy from an electrical grid.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publications; e.g. U.S. Patent Publication No. 2012/0310423 A1 discloses a grid application function is hosted at a primary grid device in a utility grid, which may determine whether or not to distribute at least a portion of the grid application function to one or more distributed secondary grid devices in the utility grid; U.S. Patent Publication No. 2014/0094983 A1 discloses methods and systems for allocating energy to a plurality of devices; U.S. Patent Publication No. 2015/0012146 A1 discloses a system for dynamically managing and controlling distributed energy resources in a transmission/distribution power grid; and U.S. Patent Publication No. 2016/0079752 A1 discloses a control node monitors power generation and power demand at a point of common coupling (PCC) between a utility power grid and all devices downstream from the PCC. 

However, none of the prior art of record, alone or in combination, expressly or fairly suggest one or more devices at a site, associated with a parent control module, provides energy to one or more of a plurality of sites associated with a plurality of child control modules per the execution of an optimization scheme logic, by the parent control module, using an aggregate energy value of the plurality of sites, aggregate energy storage value of an amount of stored energy at the plurality of sites, and aggregate load value of an amount of energy utilized at the plurality of sites.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to energy/power control and measurement in a grid. 

U.S. Patent Publication No. 2011/0181109 A1 discloses methods and systems for measuring and/or managing power consumption by power units connected to an electricity distribution network

U.S. Patent Publication No. 2012/0310559 A1 discloses a system that provides distributed data collection for sensor networks in a utility grid comprises one or more data collection agents, one or more grid data collection service devices, and one or more points of use.

U.S. Patent Publication No. 2019/0020220 A1 discloses methods and apparatus for providing a hierarchical framework for integrating distributed energy resources into power distribution systems. 

U.S. Patent Publication No. 2021/0328456 A1 discloses a grid distribution system aggregates energy resources of multiple distributed energy resources (DERs) and provides service to one or more energy markets with the DERs as a single market resource.

WIPO Publication No. WO 2019/211826 A1 discloses a system for managing a hierarchic power distribution grid, conveying electricity to a plurality of consumers, comprising a primary power distribution domain (PDD), which comprised a primary controller and at least one internal power source, and at least one secondary power distribution domain, which comprises at least one secondary controller, associated with at least one consumer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117